JOURNAL ENTRY AND OPINION.
{¶ 1} Anthony Jones, the relator, has filed a complaint for a writ of mandamus. Jones seeks an order from this court which requires Judge Judith Kilbane Koch, the respondent, to grant pre-conviction jail time credit in the underlying action of State v. Jones, Cuyahoga County Court of Common Pleas Case No. CR-418975. Judge Koch has filed a motion for summary judgment, which we grant for the following reasons.
 {¶ 2} A review of the record in CR-418975 clearly demonstrates that on March 18, 2002, Judge Koch granted to Jones, at the time of sentencing, pre-conviction jail time credit in the amount of 41 days. Judge Koch has fulfilled her duty to grant Jones credit for pre-conviction incarceration. Thus, Jones' request for mandamus is moot.State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas
(1996), 74 Ohio St.3d 278, 658 N.E.2d 723; State ex rel. Gantt v.Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163. It must also be noted that mandamus may not be employed to correct any errors associated with the calculation of pre-conviction jail time credit. State ex rel. Corderv. Wilson (1991), 68 Ohio App.3d 567, 589 N.E.2d 113; State ex rel.Johnson v. Judge O'Donnell (Oct. 4, 1994), Cuyahoga App. No. 67783, unreported. Jones may challenge any error associated with the calculation of pre-conviction jail time credit through a direct appeal. State exrel. Johnson v. Judge O'Donnell, supra.
 {¶ 3} Finally, we find that Jones' complaint for a writ of mandamus is defective since it is improperly captioned. A petition for a writ of mandamus must be brought in the name of the state, on relation of the person applying. The failure of Jones to properly caption his petition for a writ of mandamus constitutes sufficient reason for dismissal. Allen v. Court of Common Pleas of Allen Cty. (1962),173 Ohio St. 226, 181 N.E.2d 270; Dunning v. Judge Cleary, et al., (Jan. 11, 2001), Cuyahoga App. No. 78763.
 {¶ 4} Accordingly, we grant Judge Koch's motion for summary judgment. Costs to Jones. It is further ordered that the Clerk of Eighth District Court of Appeals serve upon all parties notice of this judgment as required by Civ.R. 58(B).
Writ denied.
MICHAEL J. CORRIGAN, P.J., and TERRENCE O'DONNELL, J., CONCUR.